DETAILED ACTION
This action is responsive to the communication dated 09/28/2022.  
Claim 1 is amended.  
Claims 1-6 are currently presented for examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 

Response to Arguments
The Applicant has amended the claims to recite “... wherein the surrogate model comprises a neural network model that is trained using a training dataset comprising results form the parametric study in combination with the real-time production data...”. The art of record does not teach this limitation. Therefore, the rejection is withdrawn. However; a new rejection is presented below.


End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claim(s) 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (US 2016/0356125, hereinafter Bello) in view of Ella et al. (US 8,280,635, hereinafter Ella) in view of Vinegar_2002 (2002/0029883).

Bello discloses the invention substantially as claimed, including a method for real-time monitoring of well performance. Field data is received from sensors in the well, and production performance properties of the well are determined by applying the field data to a two- or three- dimensional numerical transient thermal multiphase reservoir flow model, which is continually calibrated and updated (Bello, Abstract).
With reference to claim 1, Bello discloses a method of detecting and mitigating flow instabilities in one or more hydrocarbon production wells, the method comprising:
generating a numerical model of transient and thermal multiphase flow in each of the one or more hydrocarbon production wells (see paragraphs [0002] and [0047], where the numerical model of transient and thermal multiphase flow corresponds to the 2D/3D numerical transient thermal multiphase reservoir flow model, which includes a forward model; and paragraphs [0051] -[0057], where details of its generation are discussed);
retrieving well test data from a database (see paragraph [0002], where the well test data corresponds to the real-time measurement data, and paragraph [0079], where this data is stored and retrieved specifically from a database); and
calibrating the numerical model using the well test data (see paragraphs [0002] and [0082] - [0083], where this model may be continuously or periodically calibrated using the real-time measurement data).
Though Bello notes that the calibrated numerical model may be used for monitoring of wells as well as forecasting production parameters of these wells (see paragraphs [0084] and [0089]) and further teaches outputting results of this forecasting to a user (see paragraphs [0020] and [0101] - [0102]), it does not explicitly disclose that this displayed data includes particular operating conditions to change, nor does it disclose the performance of a parametric study to derive such specific operating conditions. However, Ella from the same or similar field of endeavor does disclose these limitations, including the following:
retrieving real-time production data pertaining to each of the one or more hydrocarbon production wells (see col. 8, lines 24-67, where production data such as characteristics of the wells may be received in real time);
using the real-time production data, identifying patterns of flow instability within the real-time production data (see col. 9, lines 1-24, where this real-time data includes information on patterns of flow instability, such as flow rates, wellhead pressure, fluid density, back pressure, gas-to-oil ratios, etc.);
using the calibrated numerical model, performing a parametric study to determine how input parameters affect at least one of a flow stability or a performance of the one or more hydrocarbon production wells (see col. 2, lines 5-13, and col. 13, line 18- col. 14, line 12, where a calibrated predictive model (the production system model and its solver module) similar to that of Bello is disclosed. See further col. 19, line 52- col. 20, line 15, where this model performs a parametric study (modeling a number of different scenarios) to identify variables (such as those of col. 2, lines 27-59) that affect the performance of a given well and achieve particular operational objectives.);
 (see col. 12, lines 51-57, where a submodel of the production system model models flow rates/instabilities; and col.15, lines 51-56, and col. 19, line 60- col. 20, line 15, where corrective actions to implement in order to improve performance are identified); and
providing, to a user, an advisory to effect the at least one change to the at least one operating condition (see col. 9, lines 43-59).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions, as taught by Ella, the motivation for doing so being to enable an operator to quickly and easily see what should be done to improve a well's operation and achieve a specific operational objective, and to actually implement the required conditions for doing so (see, for example, see col. 9, lines 47-58).
However, the predictive production system model of Ella directly determines suggested operating conditions (see col. 13, line 64 – col. 14, line 3; and col. 14, lines 12-18), and thus this combination of Bello and Ella does not disclose the generation of a surrogate model based on the parametric study or the use of this surrogate model in determining flow type and improved operating parameters.  But Vinegar_2002 from the same or similar field of endeavor does disclose these limitations, including the following:
generating a surrogate model (abstract: “an artificial neural network (ANN) is trained to detect a Taylor flow regime using downhole acoustic sensors...”; FIG. 12; par 41: “Sussessful application of neural net classification of flow regime... alleviates the need to predict floe regime using hydraulic stability criteria from first principles thereby reducing computational loads by at least a factor of 10 resulting in faster turn around times...”; par 72 – 79) based on the parametric study (par 79: “... a sensitivity analysis is performed on each input feature... a surface computer processing the sensor data may compare the target regimes to the outputs from the network...” NOTE: a parametric study is a sensitivity analysis because it studies the impact of input parameters on the output), wherein the surrogate model comprises a neural network model (abstract: “an artificial neural network (ANN) is trained to detect a Taylor flow regime using downhole acoustic sensors...”; FIG. 12; par 41: “Sussessful application of neural net classification of flow regime... alleviates the need to predict floe regime using hydraulic stability criteria from first principles thereby reducing computational loads by at least a factor of 10 resulting in faster turn around times...”; par 72 – 79) that is trained using a training dataset (par 73 – 74: “... the data presented to the neural network is assigned to one of three sets (learn set, training set and validation set...) comprising results from the parametric study in combination with the real-time production data (par 79: “... a sensitivity analysis... where a particular input to be omitted from the training process...” NOTE: this teaches that sensor input is included in the training set unless it is identified through the sensitivity analysis to not be included in the training data; par 124: “... continuously combines and analyzes the downhole data as well as surface data, to compute a real-time tubing pressure profile... analyzed by the Artificial Neural Network of FIG. 12... if flow patterns other than Taylor flow are detected, production control is modified in order to increase the efficiency of production...”); and
using the surrogate model to determine a type of flow instability and to determine  (par 124: “... analyzed by the Artificial Neural Network of FIG. 12... if flow patterns other than Taylor flow are detected, production control is modified in order to increase the efficiency of production...”; par 125: “... production may be controlled to operate in or near the Taylor flow condition. Unwanted conditions... can be avoided...”; par 102: “a plurality of sensor are used in conjunction with electronic module 106 to control the operation of controllable value 132 and gas-lift well 320... by determining the acoustic signature of the fluid, a flow regime can be identified and adjustments can be made to optimize the fluid flow... vary the well’s lift operating parameters to bring the flow regime to its desired values...”).

Bello, Ella and Vinegar_2002 are analogous art because they are from the same field of endeavor called oil wells. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Bello and Vinegar_2002. The rationale for doing so would have been that Vinegar_2002 teaches that artificial neural networks can reduce computational loads by at least a factor of 10.
Therefore, it would have been obvious to combine Bello and Vinegar_2002 for the benefit of controlling lift wells to a desired floe regime while also reducing the computational load on computers used to control the system to obtain the invention as specified in the claims.





With reference to claim 2, the combination of Bello, Ella, and Vinegar_2002 discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Bello further discloses that the one or more hydrocarbon production wells comprise a gas lift well (see paragraph [0026]).
With reference to claim 3, the combination of Bello, Ella, and Vinegar_2002 discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Bello further discloses that calibrating the numerical model comprises applying a history matching procedure to the numerical model (see paragraphs [0075] and [0081], where historical data may also be used to calibrate the model).
With reference to claim 4, the combination of Bello, Ella, and Vinegar_2002 discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Ella further discloses that providing the advisory to effect the at least one change to the at least one operating condition comprises at least one of: advising at least one change to at least one operating condition that will result in an increase in well production, advising at least one change to at least one operating condition that will result in an increase in well equipment life, advising at least one change to at least one operating condition that will result in an increase in facility equipment life, advising at least one change to at least one operating condition that will result in a reduction in well maintenance, advising at least one change to at least one operating condition that will result in a reduction in facility maintenance, or advising at least one change to at least one operating condition that will result in an increase in a well life, of the one or more of the hydrocarbon production wells (see col, 5, line 61 – col. 6, line 4). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to improve a well's operation and achieve a specific operational objective (see, for example, see col. 9, lines 47-58).

(1) Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (US 2016/0356125, hereinafter Bello) in view of Ella et al. (US 8,280,635, hereinafter Ella) in view of Vinegar_2002 (2002/0029883) and Kimminau et al. (US 2007/0032994, hereinafter Kimminau.

 With reference to claim 5, the combination of Bello, Ella, and Vinegar_2002 discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Ella further discloses the following:
generating at least one of an operational map or a gas lift performance curve  (see, for example, col.19, lines 1-29, where the graphical representations of various well characteristics (such as pressure, temperature, flow, etc.) and/or the presented interrelationships among various wells components of the upstream production system correspond to the operational map); and
using the at least one of the operational map or the gas lift performance curve,  (see, for example, col.19, lines 29-40, where the graphical representations of pressure, flow, etc. indicate flow instability and corrective actions to improve operating conditions, as well as the displayed interrelationships which indicate system-wide corrective actions to improve operating conditions).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions via operational maps, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to improve a well's operation and achieve a specific operational objective (see, for example, see col. 9, lines 47-58).
However, the predictive production system model of Ella directly determines suggested operating conditions (see col. 13, line 64 – col. 14, line 3; and col. 14, lines 12-18), and thus this combination of Bello and Ella does not disclose that the above steps are further based on the surrogate model.  But Vinegar_2002 from the same or similar field of endeavor does disclose these limitations, including the following:
generating at least one of an operational map  (par 58: “... a convenient and illustrative way to depict flow regimes vs. flow rates is a map flow regime on a two dimensional plane with superficial gas velocity on the horizontal axis and superficial velocity on the vertical axis for a given pipe inclination...” 
and using the at least one of the operational map o (FIG. 11; par 124: “... analyzed by the Artificial Neural Network of FIG. 12... if flow patterns other than Taylor flow are detected, production control is modified in order to increase the efficiency of production...”; par 125: “... production may be controlled to operate in or near the Taylor flow condition. Unwanted conditions... can be avoided...”; par 102: “a plurality of sensor are used in conjunction with electronic module 106 to control the operation of controllable value 132 and gas-lift well 320... by determining the acoustic signature of the fluid, a flow regime can be identified and adjustments can be made to optimize the fluid flow... vary the well’s lift operating parameters to bring the flow regime to its desired values...”).

Bello, Ella, and Vinegar_2002 does not explicitly teach “a gas lift performance curve” nor “using the... gas lift performance curve, in combination with the surrogate model, to determine the type of flow instability and to determine the at least one .

But Kimminau from the same or similar field of endeavor does disclose these limitations, including the following: “generating... a gas lift performance curve based on the surrogate model (see, for example, paragraph [0035], where a predictive timeline (corresponding to the operational map or gas lift performance curve) may illustrate a declining performance of a well); and
using the... the gas lift performance curve, in combination with the surrogate model, to determine the type of flow instability and to determine the at least one change to the at least one operating condition (see again paragraphs [0034] – [0036]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the surrogate model of Kimminau to generate the operational map, flow instability, and operating condition changes of Bello and Ella, the motivation for doing so being to enable the continuous generation of this information as additional real-time well data is received (Kimminau, paragraph [0034]).




With reference to claim 6, the combination of Bello, Ella, and Kimminau, and vinegar_2002 and Kimminau discloses all subject matter of the claimed invention as discussed above with respect to claim 5. Additionally, Ella further discloses displaying the at least one of the operational map or the gas lift performance curve on a display (see col.18, line 41-col. 19, line 40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions via operational maps, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to imp rove a well's operation and achieve a specific operational objective (see, for example, see col. 9, lines 47-58).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN S COOK/Primary Examiner, Art Unit 2146